Exhibit 10.41

 

LOGO [g658341g40e64.jpg]

February 11, 2014

Drax Power Limited

Drax Power Station

Selby, North Yorkshire

YO8 8PH, United Kingdom

Attn: Louise Neve

 

  Re: Agreement for the Sale and Purchase of Biomass dated May 1, 2013

Dear Ms. Neve:

Reference is made to that certain Agreement for the Sale and Purchase of Biomass
(the “Agreement”) dated May 1, 2013, by and between Drax Power Limited (“DPL”)
and RTK WP Canada, ULC (“RTK”), as amended by a letter agreement dated
September 23, 2013 and under which Rentech, Inc. (the “Guarantor”) guaranteed
certain obligations of RTK by way of a Parent Company Guarantee dated May 1,
2013 (“the Guarantee”).

The provisions of this letter are legally binding between Drax and RTK and the
Guarantor. Unless otherwise defined, capitalized terms used herein and not
otherwise defined herein shall have the meanings given to such terms in the
Agreement, and unless expressly amended in this letter, all terms of the
Agreement shall remain fully effective and shall have effect as though the
provisions contained in this letter had been originally contained in the
Agreement.

The Parties hereby agree as follows:

 

  1. Paragraph 8 of the Commercial Terms shall be deleted and replaced with the
following:

The Seller Plant Development Schedule for the Wawa Plant and associated
infrastructure at the Loading Port (and any subsequent updates) shall include
the following key milestones (the “Seller Key Milestones”):

 

  (a) site acquisition for the Wawa Plant by 1 June 2013;

 

  (b) air permit received for the Wawa Plant by 1 April 2014 (Draft permit
received February 2014);

 

  (c) completion of site preparation and civil works at the Wawa Plant by 1 June
2014;

 

  (d) completion of site preparation and civil works (including piling) at the
Loading Port by 1 March 2014;

 

10877 Wilshire Boulevard, Suite 600 • Los Angeles, CA 90024 • T: 310.571.9800 •
F: 310.571.9799

www.rentechinc.com



--------------------------------------------------------------------------------

  (e) pelletising equipment delivered on site by 1 April 2014;

 

  (f) completion of steelwork and major structures at the Wawa Plant by 31 July
2014;

 

  (g) completion of construction by 15 August 2014, commissioning by 1 September
2014 of the Wawa Plant and sign off and hand over by the equipment providers by
30 September 2014; and

 

  (h) completion of construction and commissioning of storage, conveying and
loading facilities at the Loading Port by 1 September 2014.

 

  2. Clause 15.3.5(c) shall be deleted and replaced with the following: “any
governmental authority or port authority preventing, impeding or prohibiting
loading , except to the extent that such preventing, impeding or prohibiting is
attributable (whether directly or indirectly) to any non-compliance by the
operator of the Loading Port or its employees or subcontactors with any
condition of any required permits or applicable Law (a “Port Operator Permit
Breach”), in which case time shall continue to count.”

 

  3. Clause 15.3.5(g) shall be deleted and replaced with the following: “in the
event of weather conditions which, in the reasonable opinion of either the
Loading Port or the master, make loading unsafe and where the Loading Port has
to cease loading, whether the Vessel is in berth or not or in the Loading Port
or not, except to the extent that such is attributable to a Port Operator Permit
Breach, in which case time shall continue to count.”

 

  4. A new Clause 15.3.11 shall be added which states as follows:

15.3.11 In the event the Seller makes a valid claim pursuant to laytime
exception 15.3.5(c), then:

 

  (a) in the first of such instances only, time will count at fifty percent
(50%) and any excess costs suffered by the Buyer in connection with deadfreight,
shall be split equally between the Buyer and the Seller; and

 

  (b) in all subsequent instances, time shall not count as laytime unless the
Vessel is already on Demurrage in which case time will count.

The Guarantor consents to RTK entering into this letter. The Guarantor agrees
that its Guarantee remains in full force and effect as to the Agreement as
amended by this letter.



--------------------------------------------------------------------------------

This amendment and any non-contractual obligations arising out of or in
connection with it are subject to the Dispute Resolution and Governing Law and
Jurisdiction provisions in clauses 35 and 36 of the Agreement.

This amendment may be executed in any number of counterparts, and by any Party
on separate counterparts, each of which as so executed and delivered shall be
deemed an original, but all of which together shall constitute one and the same
instrument, and it shall not be necessary in making proof of this amendment as
to any party hereto to produce or account for more than one such counterpart
executed and delivered by such Party. Counterparts may be executed either in
original, faxed or digital transmission form and the Parties adopt any
signatures received by a receiving fax machine or computer as original
signatures of the Parties.

 

       Very truly yours,        RTK WP CANADA, ULC        By:  

/s/ Sean Ebnet

       Name:   Sean Ebnet        Title:   SVP Acknowledged and Agreed:     
Acknowledged and Agreed: DRAX POWER LIMITED      RENTECH, INC. By:  

/s/ D. Keedy

     By:  

/s/ Sean Ebnet

Name:   Deborah Keedy      Name:   Sean Ebnet Title:   Head of Biomass     
Title:   SVP